DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 4/30/2021.
Claims 1-20 are pending. Claim 1, 9 and 17 are amended. Claims 1-20 are rejected. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10997187. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1 of instant application recite similar features of claims 1 of the conflicting U.S. Patent No. 10997187 using common words/phrases. For example the commonly claimed features comprising at least the following:

Current Application
US Patent No. 10997187
Claim 1:  A system for generating and running federated queries against a plurality of data stores storing disparate data types, the system comprising: a user interface experience layer presenting an interactive user interface to receive query details from a data consumer; a metadata knowledge graph store including a metadata knowledge graph, the metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data having disparate data types to the query and analysis platform; a scalable analytic execution layer of the query and analysis platform configured to receive the search results having disparate data types executed at the federated data store and having disparate data types, the machine learning and artificial intelligence techniques analyze the search results having disparate data types to obtain analytic results; and 2Application Serial No.: 16/282,718 Docket No.: 506168-US-1 (G30.277) the query and analysis platform configured to present visualizations of the analytic results to the data consumer.

a memory unit containing executable instructions; a processor unit in communication with the memory unit; the processor unit configured to access the executable instructions, the executable instructions causing the processor unit to implement: a query and analysis platform including an interactive user interface experience layer, a knowledge-driven querying layer, a scalable analytic .






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Rick Gene (PGPUB Document No. 20200104402), hereafter, referred to as “Burnett”, in view of McHugh, Justin (“Integrated access to big data polystores through a knowledge-driven framework”, IEEE conference paper, 12/11/2017), hereafter, referred to as “McHugh”.

Regarding claim 1 (Currently amended), Burnett teaches A system for generating and running federated queries against a plurality of data stores storing disparate data types, the system comprising(Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc.): 
a user interface experience layer presenting an interactive user interface to receive query details from a data consumer (Burnett, Fig. 8A discloses a query / search user interface to receive query); 
a query and analysis platform configured to provide the set of queries to the federated data store(Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc.), one or more of the plurality of data stores executing at the federated data store at least one of the set of queries and returning [[a ]]results having disparate data types to the query and analysis platform(Burnett, para 0244 discloses getting query results having disparate/different data types “This final result may comprise different types of data depending on what the query requested.”); 
a scalable analytic execution layer of the query and analysis platform configured to receive the search results having disparate data types executed at the federated data store and to apply machine learning and artificial intelligence techniques to the search results having disparate data types, the machine learning and artificial intelligence techniques search results having disparate data types to obtain analytic results(Burnett, para 0244 discloses getting query results having disparate/different data types “This final result may comprise different types of data depending on what the query requested.”; claim 9 further teaches that query result is being generated by machine learning “receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query;”); 
and2Application Serial No.: 16/282,718 Docket No.: 506168-US-1 (G30.277)the query and analysis platform configured to present visualizations of the analytic results to the data consumer(Burnett, Fig. 8A and para 0288 disclose presenting visualization of analytical results to users “wherein search results tabs 804 includes: an “events tab” that displays various information about events returned by the search; a “statistics tab” that displays statistics about the search results; and a “visualization tab” that displays various visualizations of the search results.”).
Burnett teaches query result generation of disparate datasets but he does not explicitly teach a metadata knowledge graph store including a metadata knowledge graph, the metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores; 
a nodegroup store including a library of use case and domain-specific predefined constrainable queries;  
a knowledge-driven querying layer including services and libraries to process nodegroups, including to determine a division between semantic and non-semantic data within the nodegroup; 
the knowledge-driven querying layer configured to generate a set of queries from the selected nodegroups;
However in the same field of endeavor of executing queries on plurality of data sores McHugh teaches a metadata knowledge graph store including a metadata knowledge graph, the metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores (McHugh, para discloses an user interface page 2; col 1; para 5 discloses knowledge graph for data sources to query in plurality of data sources “viewing a knowledge graph as an abstraction layer wherein: (i) information from multiple (potentially Big Data) data sources can be seamlessly integrated using ontologies (semantic models), and (ii) an implementation of the abstraction layer can allow applications to effectively consume linked data from these sources in accordance with semantic models” ); 
a nodegroup store including a library of use case and domain-specific predefined constrainable queries (McHugh, page 3; col 2; para 3 discloses a nodegroup which stores queries “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”);  
a knowledge-driven querying layer including services and libraries to process nodegroups (McHugh, Fig. 2 of page 4 discloses a “Nodegroup Execution Service”), including to determine a division between semantic and non-semantic data within the nodegroup (McHugh, page 4; col 2; para 4 discloses identifying non-semantic data “the Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3)”); 
the knowledge-driven querying layer configured to generate a set of queries from the selected nodegroups (McHugh, Fig. 3 & page 4; col 2; para 2 discloses executing queries on nodegroups “Figure 3 shows a typical workflow to fulfill a user query. First, a nodegroup representing the user query is sent to the Dispatcher (Step 1). The Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3 ). Upon detection of an EDC trigger, the nodegroup is augmented to include any missing metadata required by the external service (Steps 4, 5), and the augmented nodegroup is returned for execution (Step 6). The Dispatcher performs the semantic portion of the queries and creates bins containing result subsets by grouping the largest subsets of shared”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search results comprising of disparate data types processed by machine learning of Burnett into knowledge driven federated search using metadata of McHugh to produce an expected result of using predefined query sets defined by previously attained knowledge. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use queries which have been found effective.

Regarding claim 2 (Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups representing a subgraph of interest containing a set of classes and an identifier (McHugh, page 3; col 2; para 3 discloses a nodegroup contains subgraph “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”; further McHugh, page 5; col 1; para 1 discloses using identifier to generate queries “An External Query Generation service (Step 10) uses the bin IDs as a guide for the number of external queries to generate. A corresponding External Query Executor is then called to execute the generated queries in the Big Data environment (Steps 11,12). Each partial result is annotated with the bin ID used to generate its query”).

Regarding claim 3 (Original), Burnett and McHugh teach teaches all the limitation of claim 1 and McHugh further teaches each of the nodegroups including a list of properties that are at least one of returnable or constrainable for a set of classes contained in the nodegroup (McHugh, page 3; col 2; para 3 discloses a nodegroup contains returnable and constrainable set of classes “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”).

Regarding claim 4 (Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups including an identifier used to generate search queries that perform constraints for a set of classes contained in the nodegroup (McHugh, page 5; col 1; para 1 discloses using identifier to generate queries “An External Query Generation service (Step 10) uses the bin IDs as a guide for the number of external queries to generate. A corresponding External Query Executor is then called to execute the generated queries in the Big Data environment (Steps 11,12). Each partial result is annotated with the bin ID used to generate its query”; further page 2; col 1; para 1 discloses adding constraints to queries “External stores are automatically queried, and the data post-processed and filtered based on constraints passed to the framework services by the caller”).

Regarding claim 5 (Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups including properties that link at least one class of a set of classes contained in the nodegroup to one or more other of the set of classes(McHugh, page 3; col 2; para 3 discloses linking between set of classes with properties for returning or constraining for each class “The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”).

Regarding claim 6(Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups including a template designed to query a different part of a domain-specific ontology (McHugh, page 3; col 2; para 2 discloses that nodegroups are stored representation or template to query “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”).

Regarding claim 7(Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups including information to generate a list of filter values to include in the set of queries (McHugh, page 2; col 1; para 1 discloses adding constraints to queries “External stores are automatically queried, and the data post-processed and filtered based on constraints passed to the framework services by the caller”; where nodegroups generate queries).

Regarding claim 8 (Original), Burnett and McHugh teach all the limitation of claim 1 and McHugh further teaches each of the nodegroups including a pathfinding functionality to locate and add information specific to particular data types within a particular data store of the plurality of data stores to identify external services required to execute one or more of the set of queries at the federated data store (McHugh, page 3; col 2; para 1 discloses pathfinding to generate queries to run on different stores “First, the user identifies the desired set of assets by browsing an ontology and selecting fields of interest to the query. As the user builds the query, pathfinding is used behind the scenes to connect the fields of interest across the classes of the semantic model. The selected fields and links between them are then used to automatically generate queries against the semantic store”).

Regarding claim 9 (Currently amended), Burnett teaches A method of generating and running federated queries against a plurality of data stores storing disparate data types, the method comprising (Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc.): 
receiving query details from a data consumer (Burnett, Fig. 8A discloses a query / search user interface to receive query); 
executing at the federated data store the set of queries and returning [[a]] results having disparate data types to an analysis platform located in a layer remote from the federated data store (Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc. where query processor (element 210, 412 of fig. 4) is remote from the data stores; para 0244 further discloses getting query results with disparate/different data types “This final result may comprise different types of data depending on what the query requested.”)); 
applying machine learning and artificial intelligence techniques to the search results having disparate data types, the machine learning and artificial intelligence techniques analyze the search results having disparate data types to obtain analytic results (Burnett, para 0244 discloses getting query results having disparate/different data types “This final result may comprise different types of data depending on what the query requested.”; claim 9 further teaches that query result is being generated by machine learning “receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query;”); and presenting visualizations of the analytic results to the data consumer (Burnett, Fig. 8A and para 0288 disclose presenting visualization of analytical results to users “wherein search results tabs 804 includes: an “events tab” that displays various information about events returned by the search; a “statistics tab” that displays statistics about the search results; and a “visualization tab” that displays various visualizations of the search results.”).
Burnett teaches query result generation of disparate datasets but he does not explicitly teach providing a metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores; providing in a nodegroup store a library of use case and domain-specific predefined constrainable queries the nodegroups providing a template to search at least one of the plurality of data stores; processing nodegroups using services and libraries in a knowledge-driven querying layer to determine a division between semantic and non-semantic data; generating a set of queries from the selected nodegroups; 
However in the same field of endeavor of executing queries on plurality of data sores McHugh teaches providing a metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores (McHugh, para discloses an user interface page 2; col 1; para 5 discloses knowledge graph for data sources to query in plurality of data sources “viewing a knowledge graph as an abstraction layer wherein: (i) information from multiple (potentially Big Data) data sources can be seamlessly integrated using ontologies (semantic models), and (ii) an implementation of the abstraction layer can allow applications to effectively consume linked data from these sources in accordance with semantic models” ); 
providing in a nodegroup store a library of use case and domain-specific predefined constrainable queries (McHugh, page 3; col 2; para 3 discloses a nodegroup which stores queries “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”) the nodegroups providing a template to search at least one of the plurality of data stores (McHugh, page 3; col 2; para 2 discloses that nodegroups are stored representation or template to query “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”); 
processing nodegroups using services and libraries in a knowledge-driven querying layer (McHugh, Fig. 2 of page 4 discloses a “Nodegroup Execution Service”) to determine a division between semantic and non-semantic data; (McHugh, page 4; col 2; para 4 discloses identifying non-semantic data “the Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3 )”) generating a set of queries from the selected nodegroups(McHugh, Fig. 3 & page 4; col 2; para 2 discloses executing queries on nodegroups “Figure 3 shows a typical workflow to fulfill a user query. First, a nodegroup representing the user query is sent to the Dispatcher (Step 1 ). The Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3 ). Upon detection of an EDC trigger, the nodegroup is augmented to include any missing metadata required by the external service (Steps 4, 5), and the augmented nodegroup is returned for execution (Step 6). The Dispatcher performs the semantic portion of the queries and creates bins containing result subsets by grouping the largest subsets of shared”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search results comprising of disparate data types processed by machine learning of Burnett into knowledge driven federated search using metadata of McHugh to produce an expected result of using predefined query sets defined by previously attained knowledge. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use queries which have been found effective.

Regarding claim 10, dependent on rejected claim 9 and further analysis are similar to claim rejection 2 and are applicable to claim 10.

Regarding claim 11, dependent on rejected claim 9 and further analysis are similar to claim rejection 3 and are applicable to claim 11.

Regarding claim 12, dependent on rejected claim 9 and further analysis are similar to claim rejection 4 and are applicable to claim 12.

Regarding claim 13, dependent on rejected claim 9 and further analysis are similar to claim rejection 5 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 9 and further analysis are similar to claim rejection 6 and are applicable to claim 14.

Regarding claim 15, dependent on rejected claim 9 and further analysis are similar to claim rejection 7 and are applicable to claim 15.

Regarding claim 16, dependent on rejected claim 9 and further analysis are similar to claim rejection 8 and are applicable to claim 16.

Regarding claim 17 (Currently amended), Burnett teaches A non-transitory computer-readable medium having stored thereon executable instructions when executed by a processor unit cause the processor unit to perform a method of generating and running federated queries against a plurality of data stores storing disparate data types, the method comprising (Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc.): 
receiving query details from a data consumer (Burnett, Fig. 8A discloses a query / search user interface to receive query); 
executing at the federated data store the set of queries and returning [[a]] results having disparate data types to a query and analysis platform located in a layer remote from the federated data store (Burnett, Fig. 4 discloses a query system running against plurality of data source/stores such as data store 208, HADOOP 414 etc. where query processor (element 210, 412 of fig. 4) is remote from the data stores; para 0244 further discloses getting query results with disparate/different data types “This final result may comprise different types of data depending on what the query requested.”)); 
applying machine learning and artificial intelligence techniques to the search results having disparate data types, the machine learning and artificial intelligence techniques analyze the search results having disparate data types to obtain analytic results (Burnett, para 0244 discloses getting query results having disparate/different data types “This final result may comprise different types of data depending on what the query requested.”; claim 9 further teaches that query result is being generated by machine learning “receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query;”); and presenting visualizations of the analytic results to the data consumer (Burnett, Fig. 8A and para 0288 disclose presenting visualization of analytical results to users “wherein search results tabs 804 includes: an “events tab” that displays various information about events returned by the search; a “statistics tab” that displays statistics about the search results; and a “visualization tab” that displays various visualizations of the search results.”).
Burnett teaches query result generation of disparate datasets but he does not explicitly teach providing a metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores; 5Application Serial No.: 16/282,718 Docket No.: 506168-US-1 (G30.277) 
providing in a nodegroup store a library of use case and domain-specific predefined constrainable queries the nodegroups providing a template to search at least one of the plurality of data stores; processing nodegroups using services and libraries in the knowledge-driven querying layer to determine a division between semantic and non- semantic data; generating a set of queries from the selected nodegroups; 
However in the same field of endeavor of executing queries on plurality of data sores McHugh teaches providing a metadata knowledge graph containing metadata for links and relationships of data in one or more of the plurality of data stores, and metadata on how to programmatically query one or more of the plurality of data stores (McHugh, para discloses an user interface page 2; col 1; para 5 discloses knowledge graph for data sources to query in plurality of data sources “viewing a knowledge graph as an abstraction layer wherein: (i) information from multiple (potentially Big Data) data sources can be seamlessly integrated using ontologies (semantic models), and (ii) an implementation of the abstraction layer can allow applications to effectively consume linked data from these sources in accordance with semantic models” ); 5Application Serial No.: 16/282,718 Docket No.: 506168-US-1 (G30.277) 
providing in a nodegroup store a library of use case and domain-specific predefined constrainable queries (McHugh, page 3; col 2; para 3 discloses a nodegroup which stores queries “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”) the nodegroups providing a template to search at least one of the plurality of data stores (McHugh, page 3; col 2; para 2 discloses that nodegroups are stored representation or template to query “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”); processing nodegroups using services and libraries in the knowledge-driven querying layer (McHugh, Fig. 2 of page 4 discloses a “Nodegroup Execution Service” ) to determine a division between semantic and non- semantic data (McHugh, page 4; col 2; para 4 discloses identifying non-semantic data “the Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3 )”); generating a set of queries from the selected nodegroups (McHugh, Fig. 3 & page 4; col 2; para 2 discloses executing queries on nodegroups “Figure 3 shows a typical workflow to fulfill a user query. First, a nodegroup representing the user query is sent to the Dispatcher (Step 1 ). The Dispatcher checks the nodegroup for classes indicating that external services (EDC) must be used to retrieve non-semantic data (Steps 2, 3 ). Upon detection of an EDC trigger, the nodegroup is augmented to include any missing metadata required by the external service (Steps 4, 5), and the augmented nodegroup is returned for execution (Step 6). The Dispatcher performs the semantic portion of the queries and creates bins containing result subsets by grouping the largest subsets of shared”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search results comprising of disparate data types processed by machine learning of Burnett into knowledge driven federated search using metadata of McHugh to produce an expected result of using predefined query sets defined by previously attained knowledge. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use queries which have been found effective.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 2 and are applicable to claim 18.

Regarding claim 19, dependent on rejected claim 17 and further analysis are similar to claim rejection 3 and are applicable to claim 11.

Regarding claim 20 (Original), Burnett and McHugh teach all the limitation of claim 17 and McHugh further teaches The non-transitory computer-readable medium of claim 17, the executable instructions further configured to cause the processor unit to perform the method, including: providing each of the nodegroups with a template designed to query a different part of a domain-specific ontology (McHugh, page 3; col 2; para 2 discloses that nodegroups are stored representation or template to query “The nodegroup component is a stored representation of a subgraph needed to fulfill a user query. The nodegroup contains a set of classes from the ontology and the links between them, as well as the properties designated to be returned or constrained for each class.”); 
and providing each of the nodegroups with a pathfinding functionality to locate and add information specific to particular data types within a particular data store of the plurality of -- 16 --Docket No. 328216B-1 (G30.277) data stores to identify external services required to execute one or more of the set of queries at the federated data store(McHugh, page 3; col 2; para 1 discloses pathfinding to generate queries to run on different stores “First, the user identifies the desired set of assets by browsing an ontology and selecting fields of interest to the query. As the user builds the query, pathfinding is used behind the scenes to connect the fields of interest across the classes of the semantic model. The selected fields and links between them are then used to automatically generate queries against the semantic store”).


Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 04/30/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164